Exhibit 10.4

 

EXECUTION VERSION

 

ONPOINT MEDICAL DIAGNOSTICS, INC

 

PROCEEDS ESCROW AGREEMENT

 

THIS PROCEEDS ESCROW AGREEMENT is made and entered into as of the 3rd day of
March, 2011, by and between EMERGENT FINANCIAL GROUP, INC. (hereinafter
“Agent”), PRIVATE BANK MINNESOTA, (hereinafter “Escrow Agent”), and ONPOINT
MEDICAL DIAGNOSTICS, INC., a Minnesota corporation (hereinafter “Issuer”).

 

Recitals

 

WHEREAS, Issuer is planning to offer in a private placement to accredited
investors only, units consisting of Vertical Health Solutions, Inc. common stock
and warrants to purchase additional shares of such corporation’s common stock
(collectively, the “Securities”) in an offering (the “Offering”) which is
intended to be exempt from registration requirements under both applicable state
and federal securities laws;

 

WHEREAS, in connection with the initial closing on the first $500,000 of
subscriptions in the Offering, it is contemplated that the Issuer will be
acquired by Vertical Health Solutions, Inc. (“VHS”), and thereby becoming a
wholly-owned subsidiary of VHS (the “Merger”);

 

WHEREAS, Issuer is planning to offer up to a maximum of $5,000,000 of the
Securities with a right by the Issuer to terminate such offering if a minimum of
$500,000 of subscription proceeds have not been deposited in a subscription
proceeds escrow account;

 

WHEREAS, Agent has agreed to act as the Issuer’s exclusive placement agent on a
best efforts basis to offer and sell the Securities pursuant to the terms of a
placement agency agreement (the “Placement Agency Agreement”);

 

WHEREAS, Issuer and Agent have agreed to escrow the proceeds from the Offering,
and Issuer and Agent have selected Escrow Agent to act as an escrow agent for
such purpose; and

 

WHEREAS, Escrow Agent is willing to act as escrow agent and to accept the
proceeds of the Offering in accordance with the terms hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto agree as follows:

 

Agreement

 

1.                                    Proceeds to be Placed in Escrow.  The
proceeds received by the Agent in subscription for the Securities (the
“Subscription Proceeds”) on or after the date hereof and during the Term of
Escrow (as defined herein), shall be promptly delivered to Escrow Agent and
shall be deposited by Escrow Agent in an escrow account (hereinafter the “Escrow
Account”) subject to the terms of this Agreement.  All funds received by the
Escrow Agent will be held in an interest bearing bank accounts.  During the Term
of Escrow, Agent shall cause all checks received as Subscription Proceeds for
such Securities to be made payable, or immediately

 

--------------------------------------------------------------------------------


 

endorsed over, to the “OnPoint Medical Escrow.”  To the extent subscriptions are
to be paid with wire transfers, they shall be sent as follows:

 

Bank:

Private Bank Minnesota

 

 

ABA #:

091 005 836

 

 

For Credit to:

OnPoint Medical Escrow

 

2.                                    Identity of Purchasers.  Agent shall
furnish to Escrow Agent, with each delivery of Subscription Proceeds as provided
in paragraph 1 hereof:  (a) the identity of all persons who have paid money in
connection with their subscription for the Securities (the “Subscriber” or
“Subscribers”) and (b) with respect to each Subscriber, one signed counterpart
of a subscription agreement designated by the Company for the purpose of
subscribing for Securities showing the Subscriber’s address.  Until released to
Issuer as hereinafter provided, all Subscription Proceeds so deposited shall
remain the property of the Subscriber, subject to the Subscriber’s obligations
under the Subscriber’s subscription agreement, and shall not be subject to any
liens or charges of Escrow Agent or Agent, or judgments or creditors’ claims
against Issuer.

 

3.                                    Term of Escrow.  The “Term of Escrow”
shall commence as of the date of this Agreement and terminate at 5:00 p.m.,
Minneapolis, Minnesota time on (i) March 31, 2011, if a minimum of $500,000 of
Subscription Proceeds are not held in the Escrow Account and the Issuer elects
to terminate the offering; or (ii) June 30, 2011 (subject to an extension up to
45 days upon agreement of the Agent and Issuer).

 

4.                                    Disbursement of Funds.  Escrow Agent shall
pay to Issuer from the Escrow Account such escrowed funds and accrued interest
thereon at the Escrow Agent’s normal savings account rate as and at such time or
times as directed by the Issuer and the Agent.  The Issuer and Agent shall
cooperate in providing instructions for disbursement upon the receipt of
acceptable subscriptions for the Securities and such instructions to the Escrow
Agent shall not be unreasonably withheld, delayed or conditioned; except, the
Issuer and Agent contemplate the instructions for disbursement for the
Subscription Proceeds being conditioned upon:

 

(a)                                Delivery of written confirmation by the
Escrow Agent and the Agent to the Issuer of Subscriptions Proceeds being in at
least the amount of $500,000;

 

(b)                               Delivery of written confirmation by the Issuer
to the Agent that the Merger has occurred;

 

(c)                                Delivery of written confirmation by the
Issuer to the Agent that VHS has become a party to the Placement Agency
Agreement; and

 

(d)                             Delivery of written confirmation by the Issuer
to the Agent that the Issuer is in compliance with the representations and
warranties made in the Placement Agency Agreement between the Issuer and the
Agent dated as of March 3, 2011.

 

The instructions may be provided on multiple occasions so as to effect multiple
disbursements of the proceeds.  The Issuer may reject or cancel any subscription
for Securities in whole or in part.  If payment for such rejected or cancelled
subscription has been delivered to the Escrow Agent,

 

--------------------------------------------------------------------------------


 

the Issuer and the Agent will inform the Escrow Agent of the rejection or
cancellation, and Escrow Agent upon receiving such notice shall promptly return
such funds to said Subscriber.  If the Issuer and the Agent fail to provide to
Escrow Agent the directions as provided above, following the expiration of the
Term of Escrow then Escrow Agent shall (i) so notify the Issuer and the Agent in
writing within five business days after the last day of the Term of Escrow;
(ii) within 20 days after the last day of the Term of Escrow, refund to each
Subscriber who then has funds on deposit with the Escrow Agent, by U.S. mail at
the address provided to Escrow Agent with the deposit of the Subscriber’s funds,
or at such other address as shall be furnished to Escrow Agent by a Subscriber
in writing, all Subscription Proceeds paid by such Subscriber for the
Securities, without deduction, and without interest; and (iii) notify the Issuer
and Agent in writing of such disbursements.

 

5.                                    Duty and Liability of Escrow Agent.  The
Escrow Agent hereby accepts and agrees to perform its obligations hereunder. 
The sole duty of Escrow Agent, other than as herein specified, shall be to
receive Subscription Proceeds and hold them subject to release, in accordance
herewith, and Escrow Agent shall be under no duty to determine whether Issuer or
Agent is complying with requirements of this Agreement in tendering to Escrow
Agent the Subscription Proceeds from the sale of the Securities.  Escrow Agent
may conclusively rely upon and shall be protected in acting upon any statement,
certificate, notice, request, consent, order or other document believed by it to
be genuine and to have been signed or presented by the proper party or parties. 
Escrow Agent shall have no duty or liability to verify any such statement,
certificate, notice, request, consent, order or other document, and its sole
responsibility shall be to act only as expressly set forth in this Agreement. 
Escrow Agent shall be under no obligation to institute or defend any action,
suit or proceeding in connection with this Agreement unless first indemnified to
its satisfaction.  Escrow Agent may consult in respect of any question arising
under this Agreement and Escrow Agent shall not be liable for any action taken
or omitted in good faith upon advice of such counsel.  All funds held by Escrow
Agent pursuant to this Agreement shall constitute trust property for the
purposes for which they are held.

 

6.                                    Binding Agreement and Substitution of
Escrow Agent as Escrow Agent.  Except as set forth in this Section, this
Agreement may not be transferred or assigned by any party hereto without the
written consent of the other parties.  The terms and conditions of this
Agreement shall be binding on the assigns, transferees, and successors in
interest, whether by operation of law or otherwise, of the parties hereto.  If,
for any reason, Escrow Agent should be unable or unwilling to continue to act as
escrow agent hereunder, then the Issuer may substitute another escrow agent
which is a bank or trust company chartered under the laws of the United States
or the state of Minnesota, and doing business in the Minneapolis/St. Paul,
Minnesota metropolitan area.

 

7.                                    Escrow Agent’s Fee.  Escrow Agent shall be
entitled to receive from Issuer a fee of $1,500 as compensation for its basic
services hereunder.  Such fee is intended as full compensation for Escrow
Agent’s services as contemplated by this Agreement; provided, if Escrow Agent
renders any material service not contemplated in this Agreement, or there is any
assignment of any interest in the subject matter of this Agreement, or any
material modification hereof, or if any material controversy arises hereunder,
or Escrow Agent consults with legal counsel with respect to any question arising
after its execution of this Agreement, or Escrow Agent is made a party to or
justifiably intervenes in any litigation pertaining to this Agreement, or the
subject matter hereof, Escrow Agent shall be reasonably compensated for such

 

--------------------------------------------------------------------------------


 

extraordinary services and be reimbursed for all costs and expenses, including
reasonable attorney’s fees, occasioned by any delay, controversy, litigation or
event, and the same may be recoverable from the Issuer only.

 

8.                                    Notices.  All notices, deliveries and
other communications given in connection with this Agreement shall be in writing
and shall be deemed to have been given (i) when delivered in hand to Issuer,
Agent, and Escrow Agent (being all parties to this Agreement), or at the offices
of Issuer, Agent, or Escrow Agent, (ii) if sent by U.S. Certified Mail, on the
date received by all parties to this Agreement as noticed on the return receipt,
(iii) if sent by facsimile or email on the first business day following the date
of transmission to all parties to this Agreement; or (iv) if delivered by a
nationally known overnight delivery service (such as Federal Express, UPS or
DHL), on the first business day following the date timely delivered to such
overnight service to all parties to this Agreement.  Except as may be provided
in any notice subsequently given in the manner set forth above, all notices,
deliveries and other communications shall be addressed as follows:

 

If to the Issuer:

OnPoint Medical Diagnostics Inc.

 

Attention: William Cavanaugh

 

7760 France Avenue South, 11th Floor

 

Minneapolis, MN 55435

 

Facsimile: (888) 370-2819

 

E-mail: wcavanaugh@onpointmd.com

 

 

If to the Agent:

Emergent Financial Group, Inc.

 

Attention: Peter Voldness

 

3600 American Boulevard West

 

Suite 670

 

Bloomington, MN 92129

 

Facsimile: (952) 829-1222

 

Email: pvoldness@emergentfinancial.com

 

 

If to Escrow Agent:

Private Bank Minnesota

 

Attention: Thomas E. Cardle

 

222 South 9th Street, Suite 3800

 

Minneapolis, MN 55402

 

Facsimile: (612) 321-0894

 

Email address: TomC@PBMN.com

 

Phone: (612) 321-0991

 

 

And a copy in all cases to:

Randy Sparling

 

Felhaber, Larson, Fenlon & Vogt, P.A.

 

220 South Sixth Street, Suite 2200

 

Minneapolis, MN 55402

 

Facsimile: (612) 338-4608

 

Email address: rsparling@felhaber.com

 

Phone: (612) 373-8425

 

--------------------------------------------------------------------------------


 

And to:

Michael J. Macaluso

 

Morgan, Lewis & Bockius LLP

 

5175 Wells Fargo Center

 

90 South Seventh Street

 

Minneapolis, MN 55402

 

Facsimile No.: (612) 344-1001

 

Email address: mjmacaluso@morganlewis.com

 

Phone: (612) 344-7610

 

9.                                    Execution and Amendment.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original.  This Agreement may be amended or modified only by written agreement
or consent of Issuer, Agent and Escrow Agent.

 

10.                             Governing Law.  This Agreement shall be deemed
to be entered into and performed wholly within, and shall be governed by and
construed in accordance with the laws of the state of Minnesota.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

Emergent Financial Group, Inc.

OnPoint Medical Diagnostics, Inc.

 

 

 

 

By:

/s/ Peter Voldness

 

By:

/s/ William T. Cavanaugh

 

Peter Voldness, CEO

 

William T. Cavanaugh, CEO

 

 

 

 

 

 

 

 

Private Bank Minnesota

 

 

 

 

 

By:

/s/ Thomas Cardle

 

 

 

Its:

Vice President

 

 

 

[SIGNATURE PAGE TO PROCEEDS ESCROW AGREEMENT]

 

--------------------------------------------------------------------------------